Exhibit 10.3

ALASKA AIR GROUP, INC.

2008 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated             , by and
between ALASKA AIR GROUP, INC., a Delaware corporation (the “Corporation”), and
             (the “Participant”) evidences the award of restricted stock units
(the “Award”) granted by the Corporation to the Participant as to the number of
stock units (the “Stock Units”) first set forth below.

 

Number of Stock Units1:   Award Date:

Vesting1 [The Award shall vest and become nonforfeitable with respect to 100% of
the total number of Stock Units subject to the Award on the third anniversary of
the Award Date.]

The Award is granted under the Alaska Air Group, Inc. 2008 Performance Incentive
Plan (the “Plan”) and subject to the Terms and Conditions of Stock Unit Award
(the “Terms”) attached to this Agreement (incorporated herein by this reference)
and to the Plan. The Award has been granted to the Participant in addition to,
and not in lieu of, any other form of compensation otherwise payable or to be
paid to the Participant. Capitalized terms are defined in the Plan if not
defined herein. The parties agree to the terms of the Award set forth herein.
The Participant acknowledges receipt of a copy of the Terms, the Plan and the
Prospectus for the Plan.

 

PARTICIPANT     ALASKA AIR GROUP, INC.     a Delaware corporation       By:    
        William S. Ayer         Chairman, President and CEO



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF STOCK UNIT AWARD

1. Stock Units. As used herein, the term “stock unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Corporation’s Common Stock (subject to adjustment
as provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to this Agreement. The Stock Units shall not be
treated as property or as a trust fund of any kind.

2. Vesting; Possible Acceleration. Subject to Section 7 below, the Award shall
vest and become nonforfeitable as set forth on the cover page of this Agreement.
Notwithstanding any other provision herein or in the Plan, the Award, to the
extent not then vested, shall become fully vested and shall be paid in
accordance with Section 6 promptly following the Participant’s Separation from
Service (as defined below) if (i) the Participant’s employment with the
Corporation and its Subsidiaries is terminated by the Corporation or a
Subsidiary without Cause or by the Participant for Good Reason, and (ii) such
termination occurs at any time within the period commencing six (6) months
before a Change of Control and ending twenty-four (24) months after such Change
of Control. (For these purposes, the terms “Cause,” “Change of Control” and
“Good Reason” shall have the meanings ascribed to them in Exhibit A attached
hereto.) In the event that, upon the occurrence of a Change of Control, the
Participant is entitled to accelerated vesting of the Award pursuant to this
Section 2 in connection with a termination of the Participant’s employment prior
to such Change of Control, the Award, to the extent it had not vested and was
cancelled or otherwise terminated upon or prior to the date of such Change of
Control solely as a result of such termination of employment, shall be
reinstated and shall automatically become fully vested and shall be paid in
accordance with Section 6 upon the Change of Control. For purposes of this
Agreement, “Separation from Service” shall mean a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard
to the optional alternative definitions available thereunder (i.e. generally a
termination of the Participant’s employment with the Corporation or a
Subsidiary).

3. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.

4. Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights and no voting
rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

5. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.



--------------------------------------------------------------------------------

6. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to the terms hereof (and in all events within ninety
(90) days after such vesting event), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date; provided,
however, that in the event that the vesting and payment of the Stock Units is
triggered by the Participant’s Separation from Service and the Participant is a
“specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of such Separation from Service, the
Participant shall not be entitled to any payment of the Stock Units until the
earlier of (i) the date which is six (6) months after the Participant’s
Separation from Service with the Corporation for any reason other than death, or
(ii) the date of the Participant’s death, if and to the extent such delay in
payment is required to comply with Section 409A of the Code. The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances that the Administrator may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements. The Participant shall have no further rights with respect to any
Stock Units that are paid or that terminate pursuant to Section 7.

7. Effect of Termination of Employment. The Participant’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
date the Participant is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for the termination of the Participant’s
employment with the Corporation or a Subsidiary; provided, however, that if the
Participant’s employment terminates as a result of the Participant’s death,
Disability or Retirement (as such terms are defined below), the Participant’s
Stock Units, to the extent such units are not then vested, shall become fully
vested as of the date of termination of the Participant’s employment and shall
be paid in accordance with Section 6 promptly following the Participant’s
Separation from Service. If any unvested Stock Units are terminated hereunder,
such Stock Units shall automatically terminate and be cancelled as of the
applicable termination date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.

For purposes of this Agreement, “Disability” means a “disability” as such term
is defined for purposes of Section 409A of the Code. For purposes of this
Agreement, “Retirement” means that, as of the date of the Participant’s
Separation from Service with the Corporation and its Subsidiaries, the
Participant has either (i) attained age 55 with at least five (5) full years of
service with the Corporation and its Subsidiaries, or (ii) has attained age 60,
or (iii) is a participant in and is entitled to commence a benefit under a
defined benefit plan sponsored by the Corporation or any of its Subsidiaries and
has at least 10 years of service with the Corporation and its Subsidiaries.

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend paid on the Common Stock.
Notwithstanding any provision in the Plan, any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation shall assume
the Award, and any payment of the Stock Units shall be made at the times
provided in this Agreement.

9. Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution of
shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then Fair
Market Value (determined in accordance with the applicable provisions of the
Plan), to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates. In the event that the Corporation cannot legally
satisfy such withholding obligations



--------------------------------------------------------------------------------

by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

10. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

11. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

12. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

13. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

17. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

For purposes of the Award, the following terms shall have the meanings set forth
is this Exhibit A.

“Cause” means the occurrence of any of the following:

 

  (i) the Participant is convicted of, or has pled guilty or nolo contendere to,
a felony (other than traffic related offenses or as a result of vicarious
liability); or

 

  (ii) the Participant has engaged in acts of fraud, material dishonesty or
other acts of willful misconduct in the course of his duties to the Corporation
or any of its Subsidiaries; or

 

  (iii) the Participant willfully and repeatedly fails to perform or uphold his
duties to the Corporation or any of its Subsidiaries; or

 

  (iv) the Participant willfully fails to comply with reasonable directives of
the Board which are communicated to him or her in writing;

provided, however, that no act or omission by the Participant shall be deemed to
be “willful” if the Participant reasonably believed in good faith that such acts
or omissions were in the best interests of the Corporation.

“Change of Control” means the occurrence of any of the following:

 

  (i) the consummation of:

(A) any consolidation or merger of the Corporation in which the Corporation is
not the continuing or surviving corporation or pursuant to which shares of
common stock of the Corporation would be converted into cash, securities or
other property, other than a merger of the Corporation in which the holders of
common stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Corporation;

 

  (ii) at any time during a period of twenty-four (24) months, fewer than a
majority of the members of the Board are Incumbent Directors. “Incumbent
Directors” means (A) individuals who constitute the Board at the beginning of
such period; and (B) individuals who were nominated or elected by all of, or a
committee composed entirely of, the individuals described in (A); and
(C) individuals who were nominated or elected by individuals described in (B);

 

  (iii) any Person (meaning any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender
or exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of members of the Board
(“Voting Securities” to be calculated as provided in paragraph (d) of Rule 13d-3
in the case of rights to acquire common stock of the Corporation) representing
20% or more of the combined voting power of the then-outstanding Voting
Securities; or



--------------------------------------------------------------------------------

  (iv) approval by the stockholders of the Corporation of any plan or proposal
for the liquidation or dissolution of the Corporation;

provided, however, that a transaction shall not constitute a Change of Control
unless it is a “change in the ownership or effective control” of the
Corporation, or a change “in the ownership of a substantial portion of the
assets” of the Corporation within the meaning of Section 409A of the Code.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Corporation and any affiliate thereof,
provided such transaction has been approved by at least two-thirds (2/3) of the
Incumbent Directors (as defined above) then in office and voting.

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the date of grant of the Award constitute a Change of
Control, and no Change of Control after the first Change of Control to occur
after the grant date shall be considered for purposes of the Award.

“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following:

 

  (i) a material reduction in the Participant’s annual base salary;

 

  (ii) a material diminution or reduction of the Participant’s authority,
duties, or responsibilities;

 

  (iii) a material change in the geographic location at which the Participant
must perform services; or

 

  (iv) any material breach by the Corporation of any other provision of this
Agreement;

provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Participant provides written notice to the Corporation of
the condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than two (2) years following the
initial existence of the condition claimed to constitute “Good Reason.”